United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1807
                                   ___________

William Eugene Leventhal,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Northern District of Iowa.
Sgt. Daniel Schaffer,                   *
                                        * [UNPUBLISHED]
             Appellant,                 *
                                        *
Lt. Jeff Ritzman; Unknown Employees *
in the Iowa State Patrol, Possibly      *
Additionally Involved,                  *
                                        *
             Defendants.                *
                                   ___________

                             Submitted: February 11, 2010
                                Filed: February 17, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       This appeal arises from an action brought pro se by William Eugene Leventhal
under 42 U.S.C. § 1983 and the Iowa Tort Claims Act (ITCA), against employees of
the Iowa State Patrol, Sergeant Daniel Schaffer and Lieutenant Jeff Ritzman, arising
out of Leventhal’s arrest and handcuffing for the crime of disorderly conduct during
the Register’s Annual Great Bicycle Ride Across Iowa (RAGBRAI). In ruling on the
defendants’ motion to dismiss and motion for summary judgment, the district court1
dismissed all claims against defendants except for Leventhal’s claim against Schaffer
under section 1983 for arresting him without probable cause. On that claim, the court
found a triable issue of fact and rejected Schaffer’s argument that he was, as a matter
of law, entitled to qualified immunity. See Leventhal v. Schaffer, 612 F. Supp. 2d
1026, 1042-46 (N.D. Iowa 2009). Schaffer now brings this interlocutory appeal.
Having carefully reviewed the parties’ briefs, the record, and the applicable law, we
affirm on the basis of the district court’s thorough opinion. See 8th Cir. R. 47B. We
overrule Leventhal’s objection to our deciding the case without oral argument, and we
deny his motion to supplement the record.
                         ______________________________




      1
        The Honorable Mark Bennett, United States District Judge for the Northern
District of Iowa, adopting in part the report and recommendations of the Honorable
Paul A. Zoss, United States Magistrate Judge for the Northern District of Iowa.

                                         -2-